IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,          :   No. 135 EM 2015
                                       :
                 Respondent            :   Petition for Allowance of Subpoena for
                                       :   Judge/MDJ to Appear as Character
                                       :   Witness
           v.                          :
                                       :
                                       :
CHARLES MCCULLOUGH,                    :
                                       :
                 Petitioner            :


                                   ORDER



PER CURIAM

     AND NOW, this 6th day of November, 2015, the Petition Pursuant to

Pa.R.J.A. 1701 for the Expedited Allowance of a Subpoena Directed to a Sitting

Commonwealth Court Judge is GRANTED.